Citation Nr: 1437628	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  09-21 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the bilateral knees, to include as secondary to service-connected constipation.

2.  Entitlement to service connection for right carpal tunnel syndrome (CTS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1977 to April 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The issues were previously remanded by the Board in September 2012 for additional development.  The issues have since returned to the Board.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Upon an initial review of the record, the Board finds further development is necessary prior to the adjudication of the claims of entitlement to service connection for osteoarthritis of the bilateral knees, to include as secondary to service-connected constipation and right carpal tunnel syndrome.  

The Board instructed the AMC to obtain any updated VA treatment records beyond July 2011 in the September 2012 Remand.  The AMC documented a VA record request from July 18, 2011 to May 18, 2012.  In pencil, it was indicated no additional records were added for the Veteran's condition as of January 2013.  This notation is of little probative value as the author of the notation is not identified, nor does the notation indicate that records after May 2012 had been appropriately requested.  Accordingly, on remand, the RO should obtain outstanding VA treatment records dated beyond May 2012.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").

The supplemental statement of the case from February 2013 reported that the Veteran did not show for his VA examinations scheduled in December 10, 2012.   Although a copy of an October 10, 2012 examination inquiry is in the claims file, the AMC failed to obtain documentation showing that the notice of the December 2012 VA examinations was sent to the Veteran.  Therefore, it is unclear that the Veteran was properly notified of the scheduled examinations.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (reversing Kyhn v. Shinseki, 23 Vet. App. 335 (2010) which involved the presumption of regularity in notification of VA examinations.)

The Board is aware of 38 C.F.R. § 3.655 regarding action to be taken when a Veteran fails to report for a scheduled VA examination "when entitlement to a benefit cannot be established" without the scheduled examination.  38 C.F.R. §§ 3.655(a), (b).  However, based on the above and in consideration of Kyhn, the Board finds that the Veteran should be afforded another opportunity to appear for VA examinations to determine the nature and etiology of any diagnosed osteoarthritis of the knees, to include as secondary to service-connected constipation and right carpal tunnel syndrome.
  
Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from May 2012 and beyond.  Attempts to secure this evidence must be memorialized in the claims file.  

2.  Notify the Veteran that it is his responsibility to report for the scheduled VA examination, to cooperate in the development of the claim and the consequences for failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 , 3.655 (2013).  Notification must be properly documented in the claims file.

3.  Schedule a VA medical examination for a diagnosis of all conditions of the knees and the right hand/wrist.  After examining the Veteran, obtaining a thorough medical history from him, and reviewing all pertinent documents in the claims file to include those related to toxicity caused by constipation and the two June 2009 statements of Dr. P.A.P., the examiner must opine whether it is at least as likely as not (50 percent or greater likelihood) that any diagnosed disability of the knees and right hand/wrist: a) is etiologically related to service, or b) was caused or aggravated (i.e., permanently worsened) by the Veteran's service-connected constipation.  A full rationale for all opinions and conclusions must be provided.  In the examination report, the examination must indicate whether the requested review of the file took place.  

4.  After completing the requested action, and any additional notification and/or development deemed warranted, the issues of entitlement to service connection for osteoarthritis of the knees and for right CTS must be readjudicated in light of all the evidence of record, and under 38 C.F.R. § 3.310 as secondary to service-connected constipation.  If the benefits sought on appeal remain denied, the RO/AMC should furnish to the Veteran an appropriate supplemental statement of the case and should afford the Veteran the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



